DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai (US 5,044,760).  Regarding claim 1, Asai discloses an internal mixer comprising a mixing chamber (6) enclosed by a housing (5); feeding neck (7) in which a ram (8) is guided; a closable door (9); and an intermeshing (see col. 4, lines 10-40) rotor system comprising a first and second rotors (10, 10), rotatable about first and second longitudinal axes ( +, + in Figs. 1 and 4-7), each rotor having a rotor main body on which a blade (1) having a blade tips is arranged; wherein the rotors arranged to mesh with on another during at least a portion of a rotational revolution (see col. 4, lines 10-40); wherein the first rotor main body has at least one sub-region (3 or any part of the rotor other than 1, no part of the rotor is of circular cross section) that is non-cylindrical and has a non-circular cross section, the sub-region having a surface section in which no said rotor blade (1) is arranged; which an interaction region between the meshing first and second rotors is defined by the sub-region surface section of the first rotor and a said rotor blade tip of the second rotor during an interaction length, the interaction length reflecting a portion of respective revolutions of the rotors in which the sub-region surface section of the first rotor and the said blade tip of the second rotor past one another (see Fig. 1); wherein the sub-region surface section of the first rotor and the said blade top of the second rotor are axially aligned, and in the interaction region the surface section of the first rotor main body in the at least one sub-region and the said rotor blade tip of the second rotor are separated by a plurality of clearance distances (see Fig. 1). Regarding claim 9, the sub-region surface section includes one or more recessed portions (a portion between 1 and 3).  Regarding claim 10, the sub-region surface section includes one or more elevated portions (3).  Regarding claim 12, Asai further discloses that the second rotor also has at least one sub-region (3 or any part of the rotor other than 1, no part of the rotor is of circular cross section) that is non-cylindrical and has a non-circular cross section, the sub-region having a surface section in which no said rotor blade (1) is arranged
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US 5,044,760) in view of Inoue et al. (US 5,984,516).  The mixer of Asai was discussed above.  Regarding claims 2, 3 and 11, differing clearance distances along the axial direction are not explicitly disclosed by Asai.  Inoue teaches axially varying clearances distances (see especially figures 11A-11E).  It would have been obvious to have provided differing clearances axially to improve kneading as taught by Asai.  Regarding claim 4, the distances change steadily (see Figs. 11A-11E of Inoue).  Regarding claim 5, embodiments with decreasing clearance distances are taught (see Figs. 11A-11E of Inoue).  Regarding claim 6, embodiments with increasing clearance distances are taught (see Figs. 11A-11E of Inoue).  Regarding claim 7, three blades are taught (see Fig. 4A of Inoue).  Regarding claim 8, an entire axial sub-region has not blade (see Fig. 2 of Asai).  
Response to Arguments
Examiner Soohoo has retired.  
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774